

114 HR 5899 IH: Strengthening Forgiveness for Public Servants Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5899IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Swalwell of California (for himself, Ms. Meng, Mr. Brendan F. Boyle of Pennsylvania, Mr. Kilmer, Mr. Jeffries, Mr. Veasey, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide for a percentage of student loan forgiveness
			 for public service employment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Forgiveness for Public Servants Act. 2.Public service loan forgiveness programSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by inserting , except as provided in paragraph (5), after on any eligible Federal Direct Loan not in default; and (2)by adding at the end the following:
				
					(5)Loan cancellation for new loans
 (A)In generalBeginning after the date of enactment of the Strengthening Forgiveness for Public Servants Act, after the conclusion of each employment period in a public service job, as described in subparagraph (B), the Secretary shall cancel the percent specified in such subparagraph of the total amount due on any eligible Federal Direct Loan made after the date of enactment of the Strengthening Forgiveness for Public Servants Act for a borrower who is employed in such public service job and submits an employment certification form described in subparagraph (C).
 (B)Percent amountThe percent of a loan that shall be canceled under subparagraph (A) is as follows: (i)In the case of a borrower who completes 2 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (ii)In the case of a borrower who completes 4 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (iii)In the case of a borrower who completes 6 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (iv)In the case of a borrower who completes 8 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (v)In the case of a borrower who completes 10 years of employment in a public service job, 30 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
							(C)Employment certification form
 (i)In generalIn order to receive loan cancellation under this paragraph, a borrower shall submit to the Secretary an employment certification form that is developed by the Secretary and includes self-certification of employment and a separate part for employer certification that indicates the dates of employment.
 (ii)DefermentIf a borrower submits to the Secretary the employment certification form described in clause (i), during the period in which the borrower is employed in a public service job for which loan cancellation is eligible under this paragraph, the borrower's eligible Federal Direct Loan shall be placed in deferment.
 (D)Interest canceledIf a portion of a loan is canceled under this paragraph for any year, the entire amount of interest on such loan that accrues for such year shall be canceled..
			